Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 1of13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONNELL MITCHELL : CIVIL ACTION
323 Bare;ay Court :
Langhorne, PA 19047 :
Plaintiff, : NO:
Vv. :
NATIONAL RAILROAD PASSENGER
CORP. a/k/a “AMTRAK” : JURY TRIAL DEMANDED
30" Street Station :
Philadelphia, PA 19104

And
JENNIFER HAKEN-LAFTY
c/o NATIONAL RAILROAD
PASSENGER CORPORATION, a/k/a
“AMTRAK”
30" Street Station
Philadelphia, PA 19104

And
MARIA FAULKNER
c/o NATIONAL RAILROAD
PASSENGER CORPORATION, a/k/a
30" Street Station
Philadelphia, PA 19104

And
ANGELA SCHIAVELLO
c/o NATIONAL RAILROAD
PASSENGER CORPORATION, a/k/a
30" Street Station
Philadelphia, PA 19104

Defendants.

 

COMPLAINT
Plaintiff, Donnell Mitchell, by and through his undersigned counsel, through this
Complaint hereby alleges against defendants National Railroad Passenger Corporation, Jennifer

Haken-Lafty, Maria Faulkner and Angela Schiavello the following:
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 2 of 13

PARTIES

1. Plaintiff, Donnell Mitchell, is an adult individual and citizen of the Commonwealth
of Pennsylvania who resides at 323 Barclay Court, Langhorne, PA, 19047.

2, Defendant National Railroad Passenger Corporation (“Amtrak”) is a corporation
established by an Act of Congress of October 30, 1970, 84 Stat 1328 et seq. commonly known as
Rail Passenger Service Act of 1970, and at all time material hereto, was engaged in owning and
operating a line and system of railroads and railroad properties as a common carrier of goods and
passengers for hire in interstate commerce and transportation in, through and between various
States of the union and the District of Columbia, having a principal place of business located at
2955 Market Street, 30" Street Station, Philadelphia, Pennsylvania 19104

a At the time of the defendant's FRSA violations, Mr. Mitchell was employed by
Amtrak and qualified as an employee within the meaning of 49 U.S.C. Section 20109.

4, At all times relevant hereto, Defendant was acting through its agents, servants and
employees, who were authorized and acting within the scope of their authority, course of
employment, and under the direct control of Defendant.

5. Defendant Jennifer Haken-Lafty is an employee of Amtrak and was acting in the
course and scope of her employment with Amtrak at all times described herein.

6, Defendant Maria Faulkner is an employee of Amtrak and was acting in the course
and scope of her employment with Amtrak at all times described herein.

Ts Defendant Angela Schiavello is an employee of Amtrak and was acting in the

course and scope of her employment with Amtrak at all times described herein.
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 3 of 13

NATURE OF ACTION

8. Mr. Mitchell brings this action against Amtrak pursuant to the employee protection
provisions of the Federal Rail Safety Act (“FRSA” or “the Act”), 49 U.S.C. Section 20109, as
amended.

9, The FRSA, 49 U.S.C. §20109, makes it unlawful for Amtrak and other interstate
railroad, and their officers and employees, to take unfavorable personnel actions against an
employee who engages in protected activity. Arajuo v. New Jersey Transit Rail Operations, Inc.,
708 F.3d 152 (3 Cir. 2013).

10. To establish an FRSA violation, an employee need only prove that his engaging in
protected activity was a “contributory factor” to the adverse personnel action, meaning a factor
which, “along or in connection with other factors, tends to affect in any way the outcome” of a
decision; it does not require the employee to establish that the protected activity was “significant,”
“motivating,” “substantial” or “predominate” in the adverse personnel action and does not require
the employee prove a retaliatory motive.” Arajuo v. New Jersey Transit Rail Operations, Inc., 708
F.3d 152, 158 (3 Cir. 2013).

11. The FRSA makes it unlawful to, “discharge, demote, suspend, reprimand,
or in any way discriminate” against an employee where such discrimination is due “in whole or in
part, to the employee’s lawful, good faith act done, or perceived by the employer to have been
done”: (1) to provide information, directly cause information to be provided, or otherwise directly
assist in any investigation regarding any conduct which the employee reasonably believes
constitutes a violation of any Federal law, rule, or regulation relating to railroad safety or security,
or gross fraud, waste, or abuse of Federal grants or other public funds intended to be used for

railroad safety or security, if the information or assistance is provided to or an investigation
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 4 of 13

stemming from the provided information is conducted by--(C) a person with supervisory authority
over the employee or such other person who has the authority to investigate, discover, or terminate
the misconduct; or (2) to refuse to violate or assist in the violation of any Federal law, rule, or

regulation relating to railroad safety or security;

JURISDICTION AND VENUE

12. This Court has subject matter jurisdiction in this case pursuant to the Federal
Railroad Safety Act, 49 U.S.C. Section 20109(d)(3) (FRSA).

13. Venue properly lies in the Eastern District of Pennsylvania because the cause of
action herein pled occurred in or around 2955 Market Street, 30'" Street Station, Philadelphia,
Pennsylvania 19104 which address is located in the venue established for the District Court for the
Eastern District of Pennsylvania.

14. _ All conditions precedent to the institution of this suit have been fulfilled.

15. On May 2, 2018, Mr. Mitchell filed a FRSA Complaint with OSHA. See Letter of
Confirmation attached hereto as Exhibit 1. That was within 180 days from the date Mr. Mitchell
was subjected to Defendant taking an adverse personnel action against him by way of termination.

16. OSHA commenced its investigation, and Mr. Mitchell fully cooperated with
OSHA's investigation. However, OSHA did not issue a final decision within 210 days after the
filing of the FRSA Complaint. The delay was not due to any bad faith on the part of Mr. Mitchell.

17. Pursuant to Section (d)(3) of the FRSA, Mr. Mitchell has a statutory right to bring
an original action in a United States district court for a jury trial regarding the defendants’

violations of the FRSA. 49 U.S.C. Section 20109(d)(3).
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 5of13

FACTS
18. Under the Omnibus Transportation Employee Testing Act, the Department of

Transportation is required to implement Drug and Alcohol testing programs within various
transportation industries.

19. Drug and alcohol testing has been required by the Federal Railroad Administration
(FRA) for railroad industry employees since 1986.

20. The general purpose of this program is to prevent accidents and casualties in
railroad operations that result from impairment of employees by alcohol and/or drugs.

21. For purposes of Part 219- Control of Alcohol and Drug Use, FRA designated its
safety-sensitive employees to be those who perform service covered under the hours of service
laws.

22. Effective June 12, 2017, Maintenance of Way employees as defined as “Roadway
Worker” in Part 214.7 became subject to Part 219 requirements.

23, Effective on June 12, 2017, the new term “regulated service” included all hours of
service employees and roadway workers, inclusive of “regulated Service” contractors and also
individuals who may volunteer to perform regulated services for a railroad.

24, These generally include train and engine service employees involved in the
movement of trains or engines (e.g. conductors, brakemen, switchmen, engineers, locomotive
hostlers/helpers), dispatching employees who issue mandatory directives (e.g. train dispatchers,
control operators), signal employees who inspect, repair, or maintain signal systems and
maintenance of way employees performing duties of roadway workers as defined in Part 214.7.

25. Amtrak must adhere to the Omnibus Transportation Employee Testing Act.

26. As part of its compliance with the Omnibus Transportation Employee Testing Act,
Amtrak created the position of Occupational Field Testing Specialist (OFTS).

5
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 6 of 13

27. The OFTS is responsible for the field management of drug and alcohol field testing
consistent with Amtrak objectives and procedures and in accordance with all Federal laws and
regulations.

28. This includes but is not limited to scheduling of random testing of Maintenance of
Way employees, hours of service employees, management testing, Department of Transportation
Testing and follow up.

29. The OFTS also ensures that engineering employees are tested in compliance with
operating rules, federal regulations and safety by performing documented observations.

30. The OFTS also handles all deficiencies in a consistent and fair manner in
accordance with the appropriate labor agreement, including removal from service.

31. | The OFTS provides field supervisor direction on Amtrak’s drug and alcohol
policies and procedures at the direction of the Lead Occupational Field Testing Specialist.

32. Mr. Mitchell applied for the position of OFTS with Amtrak in or about August
2017.

33. Mr. Mitchell was hired by Amtrak effective 10/30/2017 in the full-time position of
OFTS -90215839- Philadelphia at an annual salary of $78,000.

34. Mr. Mitchell was to report to Defendant Jennifer Haken-Lafty, Lead Occupational
Field Testing Specialist, based in Philadelphia, PA (30" Street Station),

35. Prior to accepting the position with Amtrak, Mr. Mitchell worked for Examination
Management Services Inc. as a field collector of DOT and non-DOT samples via testing of
employees.

36. Accordingly, Mr. Mitchell was extremely familiar with DOT regulations for the

collection of samples for drug and alcohol testing.
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 7 of 13

37. With Amtrak, Mr. Mitchell understood his job responsibilities to include the
scheduling of the employee drug and alcohol testing, locating the employee, contacting the
representative from the company responsible for testing and coordinating with the Amtrak
employee’s manager.

38. Mr. Mitchell was also responsible for protecting the integrity of the testing and
ensuring proper adherence to testing procedures.

39.  ADTS was a third party collection company that provided the collectors for the
drug testing.

40. Mr. Mitchell experienced difficulties almost immediately upon starting. To wit, Mr.
Mitchell was not provided the classroom training provided to others. Further Mr. Mitchell was
given a computer but without network access. This created significant problems with scheduling.

4]. During his first week of work, Mr. Mitchell was directed to shadow another
employee each day.

42. On his very first day, Mr. Mitchell observed that the collector did not follow
appropriate procedures; more specifically the chain of custody paperwork was completed prior to
the actual sample being produced by the donor. This invalidates the chain of custody and more
specifically violates Part 49 of DOT Policies and Procedures.

43. Mr. Mitchell advised the OFTS that he was shadowing (Oliver Salazar) of the
problem. Mr. Salazar was completely unaware of this policy (or any of the DOT policies for that
matter) related to the collection of donor specimens.

44, Mr. Mitchell also advised his supervisor, Defendant Lafty, of the collection
problems. However, Defendant Lafty responded that it was “not really our job.” She also told Mr.

Mitchell that he should just “let the collector do his job.”
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 8 of 13

45. Several days later, Mr. Mitchell shadowed a different OFTS, Gwen Brown.

46. At that collection site, Mr. Mitchell observed the collector not following
appropriate procedure. More specifically, the collector employed the use of a multiple stall
bathroom, did not watch or secure the water sources in the bathroom, did not tape off sinks to
restrict the use of water and did not place blue dye in other commodes.

47. Mr. Mitchell advised Ms. Brown of the problems. Ms. Brown stated that she “had
a feeling there was a problem with this since July.” It became clear to Mr. Mitchell that OF TS
employees were not being educated by Amtrak appropriately to comply with regulations.

48. On or about November 6, 2017, all OFTS were called to a meeting with Defendant
Lafty at 30" Street Station.

49. At that meeting several OFTS employees raised the concern to Defendant Lafty
that different collectors were engaging in different procedures for testing. The OFTS employees
asked Defendant Lafty to clarify what was the correct procedure.

50. Defendant Lafty answered that “there are multiple ways.” This showed that
Defendant Lafty did not understand proper DOT procedure for collection of samples

51. Even more shockingly, Defendant Lafty told the OFTS employees that “they should
not get involved in the process,” and that they should “stay in your swim lane.”

52. On or about November 8, 2017, while out in the field on his own, Mr, Mitchell
observed a collector failing to force a donor to make a first attempt where the donor stated he could
not provide a sample. The collector allowed the donor to go into locker room by himself without
supervision to make the attempt and provide a final sample. This is against DOT regulations.

53. Mr. Mitchell attempted via text to contact Defendant Lafty to inform her of the

problem, However, Defendant Lafty did not respond.
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 9 of 13

54. The next day, Mr. Mitchell was visited by Defendant Lafty and Defendant Maria
Faulkner, Manager-Business Services. Mr. Mitchell was told that he was upsetting managers
because he was telling collectors that they were doing the job wrong.

55. Mr. Mitchell asked Defendant Lafty what he should have done. Defendant Lafty
told Mr. Mitchell that he should have contacted her and/or Defendant Faulkner. As stated above,
Mr. Mitchell had attempted that but to no avail.

56. Mr. Mitchell was then told by Defendant Faulkner that he did do the right thing.

57. Defendant Lafty then stated she did not understand what Mr. Mitchell was talking
about with regard to proper testing procedures and that she was just in charge of scheduling testing.

58. The following day, Mr. Mitchell met again with Defendant Lafty. She told Mr.
Mitchell that he was “messing up the flow of testing.” Mr. Mitchell asked Defendant Lafty “what
was more important... compliance or the number of test being done?” Defendant Lafty stated
unequivocally that the number of tests completed was the most important thing. Defendant Lafty
then stated mockingly “I guess we have been doing everything wrong since July.”

59. In mid-November, Debra Jowers, an Amtrak Designated Employee Representative
asked Mr. Mitchell if he could do post-accident tissue samples involving fatalities. Mr. Mitchell
responded that he could.

60. Ms. Jowers also asked Mr. Mitchell whether he could conduct training on DOT
regulations for collections. This occurred in front of Defendant Lafty.

61. _—_ Following the meeting with Ms. Jowers, Defendant Lafty told Mr. Mitchell that she
“didn’t care what Ms. Jowers said, [Mr. Mitchell] was not going to conduct post-accident tissue

sampling.”
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 10 of 13

62. In a follow-up meeting with Defendant Lafty and Andrew (LNU), the Medical
Review Officer, Mr. Mitchell was asked why he disliked ADTS. ADTS was the collection
company that provided the collectors for the drug testing.

63. Mr. Mitchell explained that the collectors were not following DOT regulations.

64. | Defendant Lafty told Mr. Mitchell that he was acting like a collector and that he
needed to stop.

65. Feeling defeated and shut down from his job duties, Mr. Mitchell told Defendant
Lafty that he would not say anything else about collection.

66. Throughout the rest of November, Mr. Mitchell continued to receive calls from
other OFTS employees. Mr. Mitchell received approximately 6-8 calls inquiring whether certain
procedures by collectors were proper. Mr. Mitchell responded to each inquiry by telling the OFTS
employee to contact Defendant Lafty.

67. Continuing through the end of November, Mr. Mitchell ’s job was made extremely
difficult because of a failure to provide access to the scheduling system and failure to provide cost
center codes. Mr. Mitchell was finally showed by Ms. Faulkner how to access the scheduling
system.

68. At a staff meeting on or about December 5, 2017, other OFTS employees again
asked questions related to proper collection procedure. Apparently recognizing that Mr. Mitchell
knew the most about proper procedure, Mr. Mitchell was told to respond to these questions by
Defendant Lafty and Andrew.

69. Nevertheless, Ms. Lafty repeated her mantra that the most important thing was the

quantity not the quality of the testing. More specifically, Defendant Lafty told the OFTS

10
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 11 of 13

employees to “get the numbers done.” She also stated that “DOT only gets involved if the tests are
not done.”

70. During the remainder of December 2017, Mr. Mitchell continued to encounter
obstacles with regard to performing his job duties including the failure of other Amtrak managers
to assist in scheduling employees for testing and failure to provide appropriate testing locations.

71, On January 5, 2018, Mr. Mitchell was called to a meeting with Defendants Lafty,
Faulkner and Angela Schiavello, HR representative.

72. At that meeting, without any prior warning, progressive discipline or foundation in
fact, Mr. Mitchell was told that he was being terminated from his employment.

73. | When Mr. Mitchell asked why he was being terminated he was told that Amtrak
had “lost confidence” in his ability to perform the job.

74. Mr. Mitchell believes that this proffered reason lacked any footing and was in fact
retaliatory in nature.

75. More specifically, Mr. Mitchell believes that he was retaliated against for raising
questions and reporting deficiencies in Amtrak’s implementation of drug testing procedures as
required under the Omnibus Transportation Testing Act.

76. The Defendants violated the Federal Railroad Safety Act, 49 U.S.C. § 20109 (b)(1)
(A) by reprimanding and discharging Mr. Mitchell for reporting, in good faith, a hazardous safety
condition,

77. More specifically, the hazardous safety condition was the failure to properly

administer employee drug and alcohol testing as required by law.

ll
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 12 of 13

FRSA CAUSE OF ACTION

78. Mr. Mitchell adopts by reference and realleges each and every allegation set forth
in paragraphs | through 77 of this Complaint with the same force and effect as if set forth under
this cause of action.

79. Mr. Mitchell engaged in protected activity under the FRSA when he raised
questions and reporting deficiencies in Amtrak’s implementation of drug testing procedures as
required under the Omnibus Transportation Testing Act as further described above.

80. The Defendants had knowledge of all the protected activities as further described
above.

81. The Defendants took adverse or unfavorable actions against Mr. Mitchell in whole
or in part due to his protected activities when it terminated Mr. Mitchell from his employment. In
so doing, the Defendants acted with reckless disregard for the law and with complete indifference
to Mr. Mitchell’s rights under the FRSA.

WHEREFORE, in order to encourage employees to freely report conduct reasonably
believed to constitute a violation of any Federal law, rule or regulation relating to railroad safety
without fear of any retaliation, thereby ensuring the Federal Rail Administration has the necessary
information to develop and administer an effective rail safety regulatory program that promotes
safety in every area of our nation’s railroad operations, Mr. Mitchell demands a Judgment under
the FRSA for all relief necessary to make him whole, and order that

(a) Defendants compensate Mr. Mitchell for the wages and other benefits and

emoluments of employment lost, because of their unlawful conduct;

le
Case 2:19-cv-03843-CDJ Document1 Filed 08/23/19 Page 13 of 13

(b) | Defendants pay to Mr. Mitchell compensatory damages for future pecuniary

losses, pain, suffering, inconvenience, mental anguish, loss of enjoyment of life and

other non-pecuniary losses as allowable;

(c) Defendants pay to Plaintiff punitive damages pre and post judgment interest,

costs of suit and attorney and expert witness fees as allowed by law;

(d) The Court award such other relief as is deemed just and proper.

Plaintiff Demands Trial by Jury

13

DUFFY NORTH

Hot VM

f S. Ganz, Bagels 7

Attorney I.D No. 85838
Christopher Manno, Esquire
Attorney I.D. No. 326192
104 N. York Road
Hatboro, PA 19040
(215) 675-7300
iganz(@duffynorth.com
Attorneys for Plaintiff, Donnell Mitchell

 

   
